                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 GERALD WERTH,

        Plaintiff,
                                                      Case No. 1:18-cv-523
 v.
                                                      HONORABLE PAUL L. MALONEY
 ROBERT CROMPTON,

        Defendant.
 ____________________________/


                                            ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant filed a

motion for summary judgment. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on June 5, 2019, recommending that this Court grant the motion and

enter judgment in favor of Defendant. The Report and Recommendation was duly served on the

parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 33) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 29) is

GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).
       A Judgment will be entered consistent with this Order.



Dated: July 3, 2019                                        /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                               2
